The opinion of the court was delivered by
Hebard, J.
The only question in the case is as- to the jurisdiction of the oounty court. The question of jurisdiction, under the provision of our statute, is one of some difficulty. The amount of the plaintiff’s claim is made the criterion, and yet that does not always determine it; for his claim may bejictitious, affording no reasonable ground *653of belief, that he will be entitled to recover it. It does not depend upon the amount that he actually recovers, — for repeated decisions have sustained the jurisdiction of the county court, when the plaintiff’s demand, that he was legally entitled to recover, was much less than one hundred dollars. There have been some general rules adopted in relation to this question.
In actions ex contractu, if the sum in demand is mere matter of computation, and that does not amount, by computation, to one hundred dollars, the county court have no jurisdiction. If it is not strictly matter of computation, but the basis of the claim, as set forth in the declaration, shows that less than one hundred dollars is due, there is a want of jurisdiction. When the claim sounds in damages, or depends upon the value of property, whether the action is ex contractu, or ex delicto, if the plaintiff introduces no testimony, which tends to establish a claim exceeding $ 100.00, the county court have no jurisdiction. But in any or all of these cases, if the plaintiff sets up a claim exceeding $100, and introduces testimony tending to establish it, and it appears that the action was brought in good faith, the plaintiff supposing that a right to recover the claim existed, the jurisdiction of the court will not be ousted, though it nray turn out that the plaintiff misjudged as to his right; and it will make no difference; whether the plaintiff’s misapprehension of his rights consisted in a mistaken valuation of property, or in a mistaken notion of the law, that was to govern and determine his claim.
In this case, by the finding of the jury, under the ruling of the, court, the plaintiff was entitled to recover, and did recover, $65.00. There was another sum of $65, which he would have been entitled to recover, if the court had understood the law to be as he then contended, and now claims it to be. The testimony tended to show that the plaintiff signed a large note, as surety for Buck ; that, after said note fell due, Buck paid $65, extra interest; that, soon after that, Buck failed, and the plaintiff assumed the whole debt, — which he afterwards paid, — some part with funds furnished by Buck, and part with his own means. The plaintiff now claims, that, as in equity that $65 usurious interest should have gone in payment of the principal, by giving it that application, it would have lessened the sum, that the plaintiff had ultimately to pay, and that therefore it was, in effect, a payment made by the plaintiff, and should have *654been added to the sum, that he did recover, — making a sum within the jurisdiction of the county court. It is not to be denied, but what there is some plausibility in that notion, although this court have not been quite able to discover the soundness of the reasoning.
But the question is, in the next place, was this claim made in good faith? — for if it was, the county court did right in retaining the action. And whether it was made in good faith was a question addressed to the sound discretion of the county court, and is not to be revised by this court, unless the bill of exceptions presents some statement of facts, in relation to the action of that court upon that view of the case, by which we can be satisfied that the discretion was not properly exercised; and we are not prepared to say that the county court did not exercise a good discretion in that particular.
Judgment affirmed.